We concur in the view expressed in the court below, that the omission of the cestuis que trust from the foreclosure constituted a cloud on the title of the realty contracted to be sold, and that such cloud was not removed by the orphans court proceeding.
The rule that equity will not compel a purchaser to take a doubtful title, laid down in the chancery cases cited in the court below, has also the sanction of this court. Tillotson v.Gesner, 33 N.J. Eq. 313; Van Riper v. Wickersham, 77 N.J. Eq. 232; Doutney v. Lambie, 78 N.J. Eq. 277; Security Bond andMortgage Co. v. Weiss, 101 N.J. Eq. 307; affirming 100 N.J. Eq. 156; Rosenson v. Bochenek, 102 N.J. Eq. 543.
The decree under review will be affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, BODINE, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, COLE, JJ. 14.
For reversal — None. *Page 267